Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

This Separation Agreement and General Release of All Claims (the “Agreement”) is
made and entered into by and among Donald A. Colvin (“you”), a resident of the
state of Arizona, and Semiconductor Component Industries, LLC, a Delaware
limited liability company doing business as ON (“ON” or the “Company”), a
wholly-owned subsidiary of ON Semiconductor Corporation, a Delaware Corporation
(the “Parent”), with offices at 5005 East McDowell Road, Phoenix, Arizona 85008.

You are currently employed by ON and serve as the Executive Vice President and
Chief Financial Officer of ON Semiconductor Corporation pursuant to the
Employment Agreement dated as of May 26, 2005, and amended as of April 23,
2008, April 30, 2009 and March 24, 2010 by Amendment No. 1, Amendment No. 2, and
Amendment No. 3, respectively (collectively, the “Employment Agreement”). The
parties have determined that it is in our mutual best interests for you to
resign and for your employment relationship with ON to terminate. Such
termination shall be treated as a termination “without Cause” as defined in
Section 5(a) of your Employment Agreement.

Pursuant to your Employment Agreement, you are required to execute a general
release in order for you to receive the termination payments described in
Section 5(a) of your Employment Agreement. Therefore, in consideration of the
mutual covenants and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1. Termination of Employment. Effective as of September 26, 2012 without any
further action on your part, you hereby resigned, as (i) Executive Vice
President and Chief Financial Officer of ON Semiconductor Corporation, and
(ii) Executive Vice President and Chief Financial Officer of Semiconductor
Component Industries, LLC. After this date and through October 26, 2012, you
served as Senior Vice President of Finance for ON. Your employment with ON is
terminated effective as of October 26, 2012 (the “Termination Date”). As of the
Termination Date, and without any further action on your part, you hereby resign
and are, further, removed by ON and ON Semiconductor Corporation, from any and
all other positions (including directorships) or offices that you hold with ON
or any member of the ON Group (as defined below) as well as with any benefit
plan or other entity that you hold either by appointment by ON or any member of
the ON Group or due to your role as an officer or any other position of ON or
any member of the ON Group. Except as otherwise provided in this Agreement or as
set forth in an applicable employee benefit plan or equity award agreement, all
of your privileges as an employee of ON end as of the Termination Date.

2. Eligibility for Benefits Pursuant to Employment Agreement and Other Benefits.

(a) Termination Payments and Benefits. Your termination of employment will
result in a “separation from service” as defined in Section 11 of your
Employment Agreement. Accordingly, upon the Effective Date (as defined in
Section 7(b) hereof), you shall be entitled to begin to receive the termination
payments described in Section 5(a) of your Employment Agreement in consideration
for, among other things, the waiver and release described in Section 7 hereof.
For the avoidance of doubt, Section 5(a) of the Employment Agreement as amended
by Amendment No. 1 provides as follows:



--------------------------------------------------------------------------------

“Without Cause. In the event of the termination of the Executive’s employment
during the Employment Period by the Company without Cause (including a deemed
termination without Cause as provided for in Section 3(f) (i.e., “Good
Reason”)), the Executive shall be entitled to: (i) any accrued but unused
vacation, (ii) Base Salary through the Date of Termination (to the extent not
theretofore paid), (iii) the continuation of Base Salary (as in effect
immediately prior to the termination) for twelve (12) months following the Date
of Termination which, subject to the restriction set forth below, shall be paid
in accordance with the Company’s ordinary payroll practices in effect from time
to time, (iv) any earned but not paid Bonus for the Performance Cycle
immediately preceding the Date of Termination, and (v) a pro-rata portion of the
Bonus, if any, for the Performance Cycle in which the Date of Termination occurs
(based on the achievement of the applicable performance criteria and related to
the applicable Performance Cycle as described in Section 2(b)). Notwithstanding
the foregoing, the amount of payment set forth in (iii) above during the
six-month period following the Date of Termination shall not exceed the
severance pay exception limitation amount set forth in Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A) (any amount subject to the separation pay
exception limitation shall be paid in a lump sum on the six-month anniversary of
the Date of Termination). If the Company determines in good faith that the
separation pay exception set forth in Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A) does not apply as of the Date of Termination, the
amount set forth in (iii) above shall be paid (a) in an initial lump sum equal
to six months’ base salary (net of applicable taxes and withholdings) on the
six-month anniversary of the Date of Termination and (b) thereafter in
installments in accordance with the Company’s ordinary payroll practices. The
amounts set forth in (i) and (ii) above, shall be paid in accordance with
applicable law on the Date of Termination. The amounts set forth in (iv) and
(v) above shall be paid as soon as is reasonably practicable after the close of
the accounting books and records of the Company for the relevant Performance
Cycle at the same time bonuses are paid to other active employees, but in no
event will payment be made for any Performance Cycle ending on December 31
before January 1 or after March 15 of the year following the year in which the
Performance Cycle ends. If payment by such date is administratively
impracticable, payment may be made at a later date as permitted under Treasury
Regulation Section 1.409A-1(b)(4)(ii). In addition, in the event of a
termination by the Company without Cause: (1) if the Executive elects to
continue the Company’s group health plans pursuant to his rights under COBRA,
the Company shall pay the Executive’s COBRA continuation premiums until the
earlier of (x) the date the Executive receives group health benefits from
another employer or (y) the one-year anniversary of the Date of Termination; and
(2) the Company will provide the Executive with

 

2



--------------------------------------------------------------------------------

outplacement services from vendors designated by the Company for a period of six
(6) months following the Date of Termination, not to exceed $5,000.
Notwithstanding the foregoing, the payments and benefits provided in this
Section 5 are subject to and conditioned upon the Executive executing a general
release and waiver (in the form reasonably acceptable to the Company), waiving
all claims the Executive may have against the Company, its successors, assigns,
affiliates, executives, officers and directors, and such payments are subject to
and conditioned upon the Executive’s compliance with the Restrictive Covenants
provided in Sections 7 and 8 hereof. Except as provided in this Section 5(a),
the Company shall have no additional obligations under this Agreement.”

You expressly agree and acknowledge that if you fail to sign this Agreement
within the time periods described in Section 7 below or if you revoke this
Agreement, you shall not be entitled to receive any of the termination payments
described in Section 5(a) of your Employment Agreement or any amounts due
pursuant to any other provision of the Employment Agreement other than the
payments described in clause (i) and (ii) above of the first sentence of
Section 5(a). You also expressly agree and acknowledge that you have received
all payments to which you are entitled pursuant to clauses (iv) and (v) of the
first sentence of Section 5(a) of your Employment Agreement.

(b) Other Benefits and Payments.

(i) Equity Awards. All equity awards (e.g., stock options and restricted stock
units) previously granted to you will continue to vest in accordance with the
terms of the applicable agreements evidencing such awards until your Termination
Date, at which time all such equity awards which remain unvested as of the
Termination Date shall immediately terminate and cease to be outstanding. In all
other respects, such equity awards will continue to be subject to the terms and
conditions of the stock plans, if any, under which they were granted and the
agreements evidencing such equity awards.

(ii) Other Payments. Within the earlier of three (3) business days of the
Termination Date or the end of the next regular pay period, as called for
Section 5(a) of your Employment Agreement and subject to applicable payroll
deductions, ON: (i) will pay you your base salary that is accrued but not yet
paid through the Termination Date, and (ii) will also pay you your accrued and
unused vacation balance, if any. Within three (3) business days of the
Termination Date, ON will pay you any unreimbursed documented business expenses
incurred by you prior to the Termination Date in accordance with ON’s business
expense reimbursement policy.

(c) Tax Withholding. Notwithstanding anything in this Agreement to the contrary,
ON will withhold from all amounts payable under this Agreement all federal,
state, city or other taxes that are legally required to be withheld.

(d) No Further Obligation. You expressly agree and acknowledge that ON’s
provision of the compensation and benefits described in this Section 2 shall
fully satisfy ON’s (and the ON Group’s) obligations to you under the terms of
your Employment Agreement. You

 

3



--------------------------------------------------------------------------------

further agree and acknowledge that you have received all compensation and
benefits due and owed to you pursuant to your Employment Agreement and that you
have no further claim to any compensation or employee benefits from the ON Group
unless otherwise provided by the terms of any applicable employee benefit plan.
You also agree and acknowledge that you are entitled to the severance benefits
described in this Section 2 only following the Effective Date and that such
benefits constitute consideration in addition to anything of value to which you
would otherwise be entitled if you did not sign the Agreement and allow it to
become effective.

3. Your Death. In the event of your death prior to the date any of the payments
provided hereunder become due and payable, ON agrees that such amounts will be
paid to your beneficiaries or estate, as applicable, to the extent they would
otherwise have been paid to you.

4. Unemployment Compensation. ON agrees not to challenge your entitlement to
unemployment compensation benefits as provided by law.

5. Return of Property. You acknowledge that on or prior to the Termination Date,
you returned all property (including any laptop or notebook computer) owned by
the ON Group, which was in your possession, including, but not limited to, any
and all (originals and copies, if any) Confidential Information, attorney-client
privileged information and communications, company credit card (or credit card
on which the ON Group, is a guarantor), Blackberry, documents, magnetic media or
data, passwords, access codes and ON employee badges.

6. Waiver and Release. In consideration for the termination payments described
in Section 2(a) of this Agreement, you agree to and hereby do fully release and
forever discharge each and any of the following parties (collectively, the
“Released Parties”) from, and waive any and all claims asserting, liability for
damages or remedies or claims of any kind arising out of any action, inaction,
decision, or event occurring through the date of your execution of this
Agreement:

 

  •  

ON, its predecessor companies, all companies owned by, connected with, or
affiliated with ON, including the Parent, and each of their direct and indirect
subsidiaries and affiliates (collectively, the “ON Group”); and/or

 

  •  

Current and former directors, officers, managers, employees, shareholders,
insurers, legal counsel, auditors, advisors and agents of the ON Group.

You understand that you are giving up any and all manner of actions or causes of
actions, suits, debts, claims, complaints, or demands of any kind whatsoever
with respect to the Released Parties, whether direct or indirect, fixed or
contingent, known or unknown, in law or in equity, that you have or may have
arising under or based on, but not limited to, the:

 

  •  

Age Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act;

 

  •  

Americans with Disabilities Act;

 

  •  

Employee Retirement Income and Security Act;

 

4



--------------------------------------------------------------------------------

  •  

Fair Labor Standards Act;

 

  •  

Family and Medical Leave Act;

 

  •  

National Labor Relations Act;

 

  •  

Occupational Safety and Health Act;

 

  •  

Rehabilitation Act;

 

  •  

Title VII, as amended by the Civil Rights Act of 1991;

 

  •  

Worker Adjustment and Retaining Notification Act of 1988; and/or

 

  •  

Any other federal, state or local law, including any attorneys’ fees that could
be awarded in connection with these or any other claims.

You further understand that this Agreement extends to, but is not limited to,
all claims that you have or may have in contract or tort theories with respect
to the Released Parties. This includes, but is not limited to, the following
potential claims:

 

  •  

Wrongful discharge, or wrongful discharge in violation of public policy;

 

  •  

Breach of contract, breach of an express or implied promise, breach of the
implied covenant of good faith and fair dealing, or breach of fiduciary duty;

 

  •  

Interference with contractual relations;

 

  •  

Promissory estoppel;

 

  •  

Breach of employee handbooks, manuals or other policies;

 

  •  

Assault or battery;

 

  •  

Intentional or negligent misrepresentation, or fraud;

 

  •  

Retaliation, or intentional or negligent infliction of emotional distress;

 

  •  

Defamation (including all forms of libel, slander, and self-defamation);

 

  •  

Negligent hiring, retention or supervision; and/or

 

  •  

Any other claim otherwise based on any theory, whether developed or undeveloped,
arising from or related to your employment or the termination of your employment
with the ON Group, or any other fact or matter occurring prior to your execution
of this Agreement.

 

5



--------------------------------------------------------------------------------

You acknowledge that you may discover facts or law different from, or in
addition to, the facts or law that you know or believe to be true with respect
to the claims released in this Agreement and agree, nonetheless, that this
Agreement and the release contained herein shall be and remain effective in all
respects notwithstanding such different or additional facts or the discovery of
them. You declare and represent that you intend this Agreement and its release
to be complete and not subject to any claim of mistake, and that the release
herein expresses a full and complete release and you intend the release herein
to be final and complete. You execute this Agreement with its release with the
full knowledge that this release covers all possible claims against the Released
Parties, to the fullest extent permitted by law arising out of any action,
inaction, decision, or event occurring through the date of your execution of
this Agreement.

You expressly waive your right to recovery of any type of remedy, including
damages or reinstatement of employment, in any administrative or court action,
whether state or federal, and whether brought by you or on your behalf, related
in any way to the matters released herein.

Your release of claims, as set forth above, is not intended to and does not
waive or release your rights to claims arising after your execution of this
Agreement, or to rights to seek post-termination insurance continuation or other
post-termination benefits under COBRA, “ERISA,” or other state or federal laws
or regulations relating to insurance continuation rights or other vested
benefits, or any other vested rights, if any, which you have pursuant to the ON
Group’s qualified or non-qualified employee benefit plans, 401(k) plans or other
retirement plans, as applicable, or rights to indemnification as an officer
under any indemnification agreement with or by-laws of any member of the ON
Group. Similarly, nothing in this Agreement shall prevent you from challenging
the validity of the waiver(s) and release(s) in a charge with an appropriate
agency (which ON reserves the right to contest); provided however, that all of
ON’s obligations under this Agreement, including the termination payments
described in Section 2(a) of this Agreement, are conditioned upon the validity
and full effectiveness of such waiver(s) and release(s). To the extent not
prohibited by law, you agree that in the event of the waiver(s) and release(s)
are challenged by you and determined by a court to be unenforceable or
ineffective in any respect, ON will be entitled to repayment of all compensation
paid to you pursuant to Section 2(a) of this Agreement.

7. Older Worker Benefit Protection Act. This Agreement is intended to satisfy
the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C.
sec. 626(f). You are advised to consult with an attorney before executing this
Agreement.

(a) Acknowledgments/Time to Consider. You acknowledge and agree that (i) you
have read and understand the terms of this Agreement; (ii) you have been advised
in writing to consult with an attorney before executing this Agreement;
(iii) you have obtained and considered such legal counsel as you deem necessary;
(iv) you have been given 21-days from the date you were presented with this
Agreement to consider whether or not to enter into this Agreement (although you
may elect not to use the full 21-day period at your option); and (v) by signing
this Agreement, you acknowledge that you do so freely, knowingly, and
voluntarily. Your signed Agreement must be received by George “Sonny” Cave at
the address set forth below no later than the 22nd day following the date you
were first presented with this Agreement.

 

6



--------------------------------------------------------------------------------

(b) Revocation. This Agreement shall not become effective or enforceable until
the eighth day after you sign this Agreement. In other words, you may revoke
your acceptance of this Agreement within seven (7) days after the date you sign
it. Your revocation must be in writing and received by:

Attn.: C/O George “Sonny” Cave

Senior Vice President, General Counsel & Secretary

ON Semiconductor Corporation

5005 E. McDowell Road, M/D – A700

Phoenix, AZ 85008

Facsimile: 602-244-5601

by 5:00 p.m. Arizona Time on the seventh (7th) day after the date you sign it in
order to be effective. If you do not revoke your acceptance of this Agreement
within the seven (7) day period, this Agreement shall become binding and
enforceable on the eighth day after the date you sign it (the “Effective Date”).
Conversely, if you revoke this Agreement within the period described above in
this Section 7(b), you will not be entitled to receive the termination payments
described in Section 2(a).

(c) Preserved Rights. This Agreement does not waive or release any rights or
claims that you may have under the Age Discrimination in Employment Act that
arise after the execution of this Agreement. In addition, this Agreement does
not prohibit you from challenging the validity of this Agreement’s waiver and
release of claims under the Age Discrimination in Employment Act of 1967, as
amended.

8. Non-Solicitation. For one (1) year following the Termination Date, you hereby
agree not to, directly or indirectly, solicit or assist any other person or
entity in soliciting any employee of the ON Group to perform services for any
entity (other than the ON Group), or attempt to induce any such employee to
leave the employment of the ON Group.

9. Confidentiality; Non-Compete; Non-Disclosure.

(a) Except to the extent this Agreement or the terms of this Agreement is or
becomes publicly available (other than as a result of a disclosure by you or one
of your representatives), you agree to keep the terms of the Agreement wholly
and completely confidential. Subject to the preceding sentence, you agree in
this regard not to disclose the amount, terms, substance, or contents of this
Agreement to any person or persons, excluding only family members in your
immediate household, your attorneys and/or your tax or financial advisors, and
any governmental agency to which you may be required by law to reveal the terms
of the Agreement. Confidentiality is a material term of this Agreement to ON,
such that a violation will discharge ON’s payment obligations, and entitle ON to
reimbursement of payments made in reliance on this confidentiality provision.
You shall hold in strict confidence any proprietary or Confidential Information
related to the ON Group. For purposes of this Agreement, the term “Confidential
Information” shall mean all information of the ON Group which is not generally
known to the public, including without limitation any inventions,

 

7



--------------------------------------------------------------------------------

processes, methods of distribution, customer lists and customers, trade secrets,
proprietary information, technical data, know-how (e.g., research, product
plans), marketing plans, products, services, software, developments, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, financial or other business information disclosed to you by the ON
Group either directly or indirectly in writing, electronically, orally or by
drawings or observation of parts or equipment. You shall not take, without the
prior written consent of ON, any drawing, blueprint, specification or other
document (in whatever form) of the ON Group which is of a confidential nature
relating to the ON Group, or, without limitation, relating to any of their
methods of distribution, or any description of any formulas or secret processes
and will return any such information (in whatever form) then in your possession.

(b) You and ON agree that the ON would likely suffer significant harm from you
competing with the ON Group for some period of time after the Termination Date.
Accordingly, you agree that you will not, for a period of one (1) year following
the Termination Date, directly or indirectly, become employed by, engage in
business with, serve as an agent or consultant to, become a partner, member,
principal, stockholder or other owner (other than a holder of less than 1% of
the outstanding voting shares of any publicly held company) of, or otherwise
perform services for (whether or not for compensation) any Competitive Business
(as defined below) in or from any location in the United States. For purposes of
this Section 9(b), the term “Competitive Business” shall mean any entity
identified in a list of Competitive Businesses which shall be mutually agreed
upon in writing by the parties.

Should a situation arise that may cause you to feel that your activities may
violate this Section 9, you shall seek written consent from the Chief Executive
Officer of ON, who will make himself available to you on reasonable notice to
consider whether ON wishes to restrict such activity under this Section. You
agree to promptly make any employer aware of this Section 9 while it is in
effect.

10. Non-Disparagement. You, ON and ON Semiconductor Corporation (both when
acting through any individual holding the title of Senior Vice President and
above), mutually agree to refrain from making any derogatory or disparaging
statements to any third party concerning you and the ON Group and any of the
Released Parties. The parties agree that it is in their best interests to
maintain an amicable termination and post-termination relationship. The parties
further agree that they will cooperate with each other in refuting any
derogatory or disparaging statements made by any third party regarding you or
the ON Group or any of the Released Parties. Subject to applicable privileges,
nothing in this Agreement shall be construed to limit, impede or impair the
right of any party to communicate with government agencies regarding matters
that are within the jurisdiction of such agencies.

11. No Admission. This Agreement is not an admission by you, or any member of
the ON Group, of any wrongdoing or violation of any federal, state or local law
and this Agreement shall not be interpreted as such. The ON Group disclaims any
liability to you or any other person on the part of itself and/or its current or
former directors, officers, employees, representatives, and agents with respect
to any such action or inaction. Similarly, you disclaim any liability to ON, any
member of ON Group, or their current or former directors, officers, employees,
representatives, and agents with respect to any such action or inaction. This
Agreement is offered pursuant to Rule 408 of the Arizona and Federal Rules of
Evidence (or similar state law rules or policies).

 

8



--------------------------------------------------------------------------------

12. Effect of Breach. A breach of any provision of this Agreement may give rise
to a legal action. The prevailing party in any action based on a breach of this
Agreement will be entitled to recover its costs and reasonable attorneys’ fees.

13. Adequate Remedy. You specifically acknowledge and agree that a breach of
Sections 8, 9 or 10 will result in the immediate discontinuance of any payments
or benefits due pursuant to Section 2. You also agree and acknowledge, however,
that it is impossible to measure in money all of the damages which will accrue
to ON by reason of the breach of Sections 8, 9, or 10 hereof. Therefore, if any
party shall institute any action or proceeding to enforce such provisions, the
other parties hereby waive the claim or defense that such party has an adequate
remedy at law, and the others shall not raise in any such action or proceeding
the claim or defense that such party has an adequate remedy at law.

14. No Assignment. This Agreement is personal to you and may not be assigned by
you. You represent that none of the claims under this Agreement have been
assigned by you or your community, or by operation of law.

15. Section 409A. This Agreement shall be operated in compliance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
an exception thereto and each provision of this Agreement will be interpreted,
to the extent possible, to comply with Code Section 409A or to qualify for an
applicable exception to the requirements of Section 409A. The parties believe
that the termination payments and benefits due pursuant to Section 2(a) qualify
for either the short-term deferral exception or separation pay exception to the
requirements of Section 409A. Nevertheless, ON does not guarantee any particular
tax effect for the compensation provided to you pursuant to this Agreement.
Except for ON’s responsibility to withhold applicable income and employment
taxes from compensation paid or provided to you, ON shall not be responsible for
the payment of any applicable taxes incurred by you on compensation paid or
provided to you pursuant to this Agreement.

You acknowledge that you have had the opportunity to review the provisions of
this Agreement and the application of Section 409A of the Code with legal
counsel of your choice. You further acknowledge that you are solely responsible
for any tax consequences imposed on you by Section 409A and that ON shall not
have any liability or responsibility with respect to taxes imposed on you
pursuant to Section 409A or any other provision of the Code.

16. Governing Law, Etc. This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona without reference to its
principles of conflicts of law. Any claim or cause of action brought under this
Agreement, or that requires interpretation or application of this Agreement,
must be brought in the state or federal courts sitting in Maricopa County,
Arizona.

17. Mitigation. In no event shall you be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to you under
any of the provisions of this Agreement nor shall the amount of any payment or
benefit hereunder be reduced by any compensation earned by you as a result of
employment by another employer.

18. Enforceable Contract. Any provision of this Agreement (or portion thereof)
which is deemed invalid, illegal or unenforceable in any jurisdiction shall, as
to that jurisdiction

 

9



--------------------------------------------------------------------------------

and subject to this Section 18, be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable.

19. Entire Agreement. You agree that this Agreement contains the entire
agreement between you and ON with respect to the subject matter hereof and there
are no promises, undertakings or understandings outside of this Agreement,
except as specifically set forth otherwise herein. This Agreement supersedes all
prior or contemporaneous discussions, negotiations and agreements, whether
written or oral, with respect to the subject matter described herein. Any
modification or addition to this Agreement must be in writing, signed by an
officer of ON and you. In exchange for valuable consideration, the parties agree
that Section 8 of this Agreement amends, restates and replaces Section 7 of the
Employment Agreement and that Sections 9 and 10 of this Agreement amend, restate
and replace Section 8 of the Employment Agreement.

20. Counterparts & Facsimile. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
counterpart, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one of the
same Agreement. A facsimile of a signature shall be deemed to be and have the
effect of an original signature.

21. Acknowledgment. You affirm that you received this Agreement on October 26,
2012, that you have read this Agreement, and have had adequate time to consider
the terms of the Agreement. Further, you have been advised that you should
consult with an attorney prior to signing this Agreement. You acknowledge that
you have carefully read this Agreement, the provisions of this Agreement are
understandable to you and to the extent that you have not understood any
section, paragraph, sentence, clause or term, you have taken steps to ensure
that it was explained to you. You have entered into this Agreement freely and
voluntarily.

22. Clawback. By signing this Agreement you agree to continue to be bound by,
and comply with the terms of ON’s compensation recovery policy or policies (and
related practices) as such may be in effect from time-to-time, as a result of
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act, as
amended, and similar or related laws, rules and regulations.

23. Joint Drafting. The parties agree that this Agreement shall be deemed to
have been drafted jointly by you and ON. Any uncertainty or ambiguity shall not
be construed for or against any party based on attribution of drafting to any
party.

24. Successors and Assigns. This Agreement is and shall be binding upon and
inure to the benefit of the heirs, executors, successors and assigns of each of
the parties.

IN WITNESS WHEREOF, the parties have executed this Agreement by their signatures
below.

 

10



--------------------------------------------------------------------------------

   

SEMICONDUCTOR COMPONENTS

INDUSTRIES, LLC

/s/ DONALD A. COLVIN

    By:  

/s/ KEITH D. JACKSON

(Signature)     Name:   Keith D. Jackson Name:   Donald A. Colvin     Its:  
Chief Executive Officer Date:  

October 26, 2012

    Date:  

October 26, 2012

 

11